DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of claims 1-5 in the reply filed on July 7, 2022 is acknowledged.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 7, 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  The phrases of “to correspond to the first gas discharge hole” at line 14 and “to correspond to the second gas discharge hole” at lines 17-18 does not appear to be necessary or is missing a word.
Clarification or correction is required.

Claim Rejections - 35 USC § 103
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Arami (US 2015/0020973) in view of Yamashita (US 2015/0228457).
In regards to claim 1, Arami teaches a gas supply system to supply gas to a gas jetting portion (61) within a processing chamber (30) (fig. 1; para. 18, 20), the system comprising:
a first passage (62, flow channel) is connected to a first gas source (711a) of a first gas, the first passage is formed inside the processing chamber, and communicating with a treatment space through gas jetting portion (fig. 1; para. 20-21);
a second passage (63, flow channel) is connected to a second gas source (721a) of a second gas, second passage is formed inside the processing chamber, and communicating with the treatment space through the gas jetting portion (fig. 1; para. 20, 24);
a plurality of first diaphragm valves (718a, 718b), wherein each of the first diaphragm valves is connected to the first passage (fig. 1; para. 23, 27);
a plurality of second diaphragm valves (728a, 728b), wherein each of the second diaphragm valves is connected to the second passage (fig. 1; para. 26-27).
Arami does not explicitly teach first flow channel and second flow channel formed inside a ceiling or a sidewall of the treatment container and positioning the diaphragm valves between flow channel and the discharge hole.
However, Yamashita teaches
a first confluence path-272 to a branch flow paths 273a to 273e (first flow channel) is connected to a first gas source-252 of a first gas, the first confluence path-272 is formed at a sidewall of a processing chamber (110), and communicating with a plasma generation space (PS) through a plurality of first gas injection holes-312 (discharge holes) (fig. 1; para. 55, 68-70);
a second flow path (216a-216e) (second flow channel) is connected to a second gas source (202/204) of a second gas, the second flow path is formed along a sidewall of the processing chamber, and communicating with the plasma generation space through a plurality of second gas injection holes-312 (discharge holes) (fig. 1; para. 65-66); and 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the first and second confluence paths connected to the sidewall of the processing chamber of Yamashita onto the processing chamber and gas jetting portion of Arami because Yamashita teaches it will provide maintaining uniformity of a processing target surface of a processing target film following the change of processing target films (para. 9).
With regards to the first diaphragm valve between the first flow channel and the plurality of first discharge holes and the second diaphragm valve between the second flow channel and the plurality of second discharge holes, Arami teaches a plurality of opening/closing valves (283a-283e) are provided between the branch flow paths 273a to 273e and the first gas injection holes-312 (fig. 1; para. 70).  
Before the effective filing date, one of ordinary skill in the art, combining Arami and Yamashita, would be able to reposition the diaphragm valve to be inside a sidewall ceiling and provide the diaphragm valve between the gas injection holes, for each of the first diaphragm valves and second diaphragm valves, because represents an obvious rearrangement of parts that would not alter the operation of the apparatus in a patentably distinct manner or produce any new and unexpected benefit over the prior art structure (see MPEP 2144.04)

Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Arami and Yamashita as applied to claim 1 above, and further in view of Mizusawa (US 2006/0124169).
In regards to claim 2, Arami and Yamashita have been discussed above, where Arami teaches
a first gas box having the first processing gas supply source-711a and a second processing gas supply source-711b, where the gases are mixed within a gas mixing means-713 to form a first mixed gas which is supplied to the first passage (fig. 1; para. 21-22);
a second gas box having the first processing gas supply source-721a and a second processing gas supply source-721b, where the gases are mixed within a gas mixing means-723 to form a second mixed gas which is supplied to the second passage (fig. 1; para. 24);
a control means (8, controller) controls the first diaphragm valves (718a/728a) and the second diaphragm valves (718b/728b) (fig. 1; para. 27);
where the first passage is a closed space to which the first mixed gas is supplied and where the second passage is a closed space to which the second mixed gas is supplied (fig. 1).
Arami and Yamashita do not explicitly teach first flow rate controller provided between the first gas box and the first flow channel and second flow rate controller provided between the second gas box and the second flow channel and first and second pressure detectors.
However, Mizusawa teaches a pressure control unit (124) comprising a pair of pressure gauges (124a/125a, pressure detector) and valves (125a/125b), each of which is connected to a branch line (122/123).  Mizusawa teaches the pressure control unit provides a control the flow of gases from each of the branch lines (fig. 3; para. 41-42).  Mizusawa teaches a pressure ratio controller (126) which controls opening degrees of the valves (124b/125b) based on the measurements from the pressure gauges (124a/125a) (fig. 1; para. 42, 45-46).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the pressure control unit and pressure ratio controller of Mizusawa onto the gas supply system of Arami and Yamashita because Mizusawa teaches it will provide control of each branch line (para. 12).
 

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Arami, Yamashita and Mizusawa as applied to claims 1-2 above, and further in view of Gregor (US 2018/0130640).
In regards to claim 4, Arami, Yamashita and Mizusawa as discussed above, but do not explicitly teach each of the first diaphragm valves and each of the second diaphragm valves include a piezoelectric element that drives a diaphragm, the gas supply system further comprises a detector that measures an amount of displacement of the piezoelectric element, and the second controller controls a degree of opening of the first diaphragm valve and a degree of opening of the second diaphragm valve using the amount of displacement as a parameter.
However, Gregor teaches the gas reception chamber and the transfer channel a diaphragm valve is provided as a diaphragm layer (404) and a valve seat layer (406).  Gregor teaches a piezoelectric actuator (427) moves a bottom surface (418) of the diaphragm layer relative to a top surface (420) of the valve seat layer (fig. 5a/5b; para. 87-88).
Gregor teaches a piezoelectric actuator (427) moves a bottom surface (418) of the diaphragm layer relative to a top surface (420) of the valve seat layer. (fig. 5a/5b; para. 87-88). Gregor teaches multiple strain sensors (426/428) are attached a top surface 430 of the diaphragm layer 404 of the active showerhead, where the sensors are connected to a measurement device to provide flow rate measurements (fig. 5a/5b; para. 38, 88-89, 94).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the diaphragm valve of Gregor onto the diaphragm valve of Arami, Yamashita and Mizusawa because Gregor teaches it will facilitate quick gas exchange (para. 10).

Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regards to claim 3, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of a first pressure detector configured to measure a pressure of the first mixed gas supplied to the first flow channel; and a second pressure detector configured to measure a pressure of the second mixed gas supplied to the second flow channel, wherein the controller controls degrees of opening of the plurality of first diaphragm valves on the basis of a relationship between a flow rate, a pressure and a degree of valve opening acquired in advance for each of the first gas discharge holes, a measurement result of the first pressure detector, and a target flow rate which is set for each of the first gas discharge holes, and controls degrees of opening of the plurality of second diaphragm valves on the basis of a relationship between a flow rate, a pressure and a degree of valve opening acquired in advance for each of the second gas discharge holes, a measurement result of the second pressure detector, and a target flow rate which is set for each of the second gas discharge holes, as recited in the claim.
Claim 5 is dependent on claim 3 and therefore incorporate the allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/Primary Examiner, Art Unit 1717